Citation Nr: 0013161	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's Form 9, received in April 1998, 
constituted a timely substantive appeal of the August 1996 
rating decision which assigned a 10 percent evaluation for 
bipolar disorder.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1974.  
This appeal arises from a May 1998 determination of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  



FINDINGS OF FACT

1.  All available, relevant evidence necessary, to the extent 
necessary, for disposition of the appellant's appeal has been 
obtained by the RO.

2.  In August 1996, the Jackson, Mississippi, regional office 
(JRO) assigned a 10 percent evaluation to the veteran's 
service connected bipolar disorder, for which service 
connection had been granted by a May 1996 Board decision.  
The veteran was notified of this determination by an August 
1996 letter, and was provided with his appellate rights.

3.  The appellant's Notice of Disagreement (NOD) with the 
August 1996 rating decision was received at the RO in May 
1997.

4.  A Statement of the Case (SOC) addressing the issue of the 
proper evaluation of the service connected bipolar disorder 
was promulgated in February 1998.  Sent with that document 
was a letter notifying the appellant that he had 60 days to 
perfect his appeal.  These documents were sent to the 
appellant on February 6, 1998, at his address of record.

5.  No document received by the RO within sixty days after 
the SOC was sent to the appellant, or within the one year 
period after the August 1996 notification of the JRO's rating 
decision can be reasonably construed as a "substantive 
appeal."  There was no written request for an extension 
received within the appeal period subsequent to the issuance 
of the SOC.


CONCLUSION OF LAW

The appellant did not present a timely appeal of the August 
1996 rating decision; he did not file a timely substantive 
appeal or a timely response to the statement of the case.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  A substantive appeal 
consists of a properly completed VA Form 9," Appeal to Board 
of Veterans' Appeals," or correspondence containing the 
necessary information.  The substantive appeal, in pertinent 
part, must be filed within 60 days from the date of the 
mailing of the statement of the case or within the remainder 
of the one-year period from the date of the mailing of the 
notification of the initial review or determination being 
appealed, whichever period ends later.  An extension of the 
60-day period for filing a substantive appeal may be granted 
for good cause shown.  A request for such extension must be 
made in writing and must be made prior to expiration of the 
time limit for filing the substantive appeal.  Otherwise, the 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ §§ 20.202, 20.302, 20.303.  See also 38 U.S.C.A. § 7108; YT 
v. Brown, 9 Vet. App. 195, (1996); Roy v. Brown, 5 Vet. App. 
554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(b).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3).

The relevant procedural history is summarized as follows.  In 
May 1996, the Board granted service connection for an 
acquired psychiatric disorder.  An August 1996 rating 
decision of the JRO assigned a 10 percent evaluation for 
bipolar disorder from July 1992.  The appellant was notified 
of this determination in a letter dated in August 1996.  He 
was also provided with his appellate rights.

A NOD from the appellant was received at the Montgomery, 
Alabama, regional office (RO), in May 1997.  The veteran was 
provided a SOC, with a notice letter dated February 6, 1998.  
He was informed that he had 60 days to enter a substantive 
appeal.  The RO did not receive any communication from the 
appellant pertaining to his claim of an increased evaluation 
for his service connected psychiatric disorder until a VA 
Form 9 was received on April 17, 1998, more than sixty days 
after the SOC was issued and more one year after the 
appellant was notified of the August 1996 determination.

The Board recognizes that because the appellant was notified 
of the determination being appealed in August 1996, the 
"one-year period" for filing a substantive appeal described 
by 38 C.F.R. § 20.302(b) expired in August 1997, which was 
prior to the RO's issuance of the SOC in February 1998.  
However, the appellant was not unduly prejudiced by this 
delay because he still had another 60 days after the SOC was 
issued in which to perfect his appeal. 

A review of the record discloses no evidence of a timely 
substantive appeal, nor any correspondence from the appellant 
or his representative which could be reasonably construed as 
such dated prior to April 7, 1998, (60 days from February 6, 
1998) nor is there any evidence of record of a request for an 
extension of said 60-day time period after February 6, 1998, 
and prior to April 7, 1998.  While correspondence was 
received from the veteran on March 13 and April 3, 1998, 
pertaining to other matters, he did not make any request for 
an extension of time to file his substantive appeal on the 
psychiatric disorder claim.  The Board notes that the veteran 
has contended that he received a verbal extension in a 
telephone conversation with a VA employee at the RO.  
However, the record contains no report of contact reflecting 
such a conversation, and, furthermore, the regulation 
explicitly requires a request for such extension be made in 
writing. 

The Board also notes that, while the veteran apparently moved 
to Mississippi at some point in early 1998, in his Form 9 
attachments he made specific reference to RO statements made 
in the SOC; this indicates that the veteran in fact received 
the SOC.  The Board also notes that no contention concerning 
nonreceipt of the SOC by the appellant has been advanced.

Thus, it appears that the SOC, given the presumption of 
regularity attaching to the acts of public officers under 
Ashley v. Derwinski, 2 Vet. App. 62 (1992), was sent to the 
appellant in February 1998.  This presumption of regularity 
is only overcome by "clear evidence to the contrary," and no 
such "contrary" evidence is shown in this case.  In the 
Board's opinion, there is no clear evidence to the contrary 
that information was provided to the appellant by the RO in 
the regular course of business.  See Ashley at 65.  
Furthermore, even if there was evidence of nonreceipt by the 
appellant, that evidence, standing alone, is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992).

Because the appellant did not file a timely substantive 
appeal or response to the February 1998 SOC, and pursuant to 
the statutory provisions of 38 U.S.C.A. § 7105(d)(3), the 
Board therefore concludes that a timely appeal to the Board, 
as described by 38 U.S.C.A. § 7105 and 38 C.F.R. § 
20.302(b)(c), was not perfected.  YT v. Brown, 9 Vet. App. 
195 (1996).  See also Roy v. Brown, 5 Vet. App. 554 (1993). 

ORDER

The veteran's Form 9, received in April 1998, did not 
constitute a timely substantive appeal of the August 1996 
rating decision which assigned a 10 percent evaluation for 
bipolar disorder.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

